DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 04/04/2022.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 17 and 20 are independent claims.

Double Patenting
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11294534.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar to each other and would have considered obvious to one of ordinary skill.
17/657816					11295434
1. A computer-implemented method for providing a navigable video-centric user interface on a device having a display screen, the method including: rendering of a video content display object on the display screen, wherein the video content display object is configured to present two-dimensional video data retrieved from a video data source, wherein the rendering includes rendering the video content display object as a three-dimensional object in a three-dimensional virtual space, such that the video content display object includes a two-dimensional display pane on which the two-dimensional video data is presented; rendering in the three-dimensional virtual space one or more further content display objects, the one or more further content display objects being configured to present two-dimensional content retrieved from respective two-dimensional content data sources; and enabling field-of-view navigation of the three-dimensional virtual space via user inputs delivered to the device, thereby to allow a user of the device to selectively view desired portions of the video content display object and one or more further content display objects.
1. A computer implemented method for providing a navigable video-centric user interface on a mobile device having a display screen, the method including: rendering of a video content display object on the display screen, wherein the video content display object is configured to present two-dimensional video data retrieved from a video data source, wherein the rendering includes rendering the video content display object as a three-dimensional object in a three-dimensional virtual space, such that the video content display object includes a two-dimensional display pane on which the two dimensional video data is presented, rendering in the three-dimensional virtual space one or more further content display objects, the one or more further content display objects being configured to present two-dimensional content retrieved from respective two-dimensional content data sources; and enabling field-of-view navigation of the three-dimensional virtual space via user inputs delivered to the mobile device, thereby to allow a user of the mobile device to selectively view desired portions of the video content display object and one or more further content display objects.

2. A method according to claim 1 including being responsive to a predefined input thereby to transition between: (i) rendering the video content display object to occupy substantially all of the display screen, such that a remainder of the three-dimensional virtual space is outside a current field of view, and concurrently preventing field-of-view navigation of the three-dimensional virtual space such that the video content display object appears as a fixed two-dimensional video display object; and (ii) rendering the video content display object to occupy less than about 75% of the display screen, thereby to provide a field of view of the three-dimensional virtual space that includes at least a portion of at least one of the further content display objects, and concurrently enabling field-of-view navigation of the three-dimensional virtual space.
2. The method of claim 1, including being responsive to a predefined input thereby to transition between: (i) rendering the video content display object to occupy substantially all of the display screen, such that a remainder of the three-dimensional virtual space is outside a current field of view, and concurrently preventing field-of-view navigation of the three-dimensional virtual space such that the video content display object appears as a fixed two-dimensional video display object; and (ii) rendering the video content display object to occupy less than about 75% of the display screen, thereby to provide a field of view of the three-dimensional virtual space that includes at least a portion of at least one of the further content display objects, and concurrently enabling field-of-view navigation of the three-dimensional virtual space.

3. A method according to claim 1, wherein at least one of the one or more further content display objects includes a two-dimensional display pane on which the two-dimensional content is presented.
3. The method of claim 1, wherein at least one of the one or more further content display objects includes a two-dimensional display pane on which the two-dimensional content is presented.

4. A method according to claim 1, wherein, for at least one of the one or more further content display objects, the two-dimensional content includes web page content.
4. The method of claim 1, wherein, for at least one of the one or more further content display objects, the two-dimensional content includes web page content.

5. A method according to claim 1, wherein, for at least one of the one or more further content display objects, the two-dimensional content includes interactive content, and wherein a touch interaction mapping module is configured to map a user interaction location defined relative to the display screen when the three-dimensional virtual space is displayed to two-dimensional coordinates defined relative to the two-dimensional content, thereby to enable interaction with the two-dimensional content via a three-dimensional environment.
5. The method of claim 1 wherein, for at least one of the one or more further content display objects, the two-dimensional content includes interactive content, and wherein a touch interaction mapping module is configured to map a user interaction location defined relative to the display screen when the three-dimensional virtual space is displayed to two-dimensional coordinates defined relative to the two-dimensional content, thereby to enable interaction with the two-dimensional content via the three-dimensional environment.

6. A method according to claim 1, wherein, for at least one of the one or more further content display objects, the two-dimensional content includes interactive content, and wherein in response to a defined form of user interaction with the interactive content, a user interface control module is configured to launch and render one or more additional further content display objects, the one or more additional further content display objects being configured to present two-dimensional content retrieved from respective two-dimensional content data sources.
6. The method of claim 1, wherein, for at least one of the one or more further content display objects, the two-dimensional content includes interactive content, and wherein in response to a defined form of user interaction with the interactive content, a user interface control module is configured to launch and render one or more additional further content display objects, the one or more additional further content display objects being configured to present two-dimensional content retrieved from respective two-dimensional content data sources.

7. A method according to claim 6, wherein the one or more additional further content display objects are presented in a three-dimensional virtual environment at a greater distance from the video content display object on a display than the one or more further content display objects.
7. The method of claim 6, wherein the one or more additional further content display objects are presented in the three-dimensional virtual environment at a greater distance from the content display object on a display than the one or more further content display objects.

8. A method according to claim 1, wherein the video content display object and the one or more further content display objects are positioned in a three-dimensional virtual environment such that each have respective two-dimensional display planes that respectively display two-dimensional content are substantially directed towards a common point in the three-dimensional virtual space.
8. The method of claim 1, wherein the video content display object and the one or more further content display objects are positioned in the three-dimensional virtual environment such that each have respective two-dimensional display planes that respectively, display two-dimensional content are substantially directed toward a common point in the three-dimensional virtual space.

9. A computer-implemented method for providing video accompanying digital content on a display of a device, the method comprising: displaying a video stream on the device display in a two-dimensional display format; and responsive to determining an instruction for the video accompanying digital content, causing the display of the device to transition from the two-dimensional display format to a three-dimensional display format, the transition step comprising: rendering the video stream and video accompanying digital content as separate objects within a three-dimensional virtual space such that the video accompanying digital content display object is displayed in a different spatial location to a video stream object thereby ensuring that the video stream displayed by a corresponding object is unobstructed by the video accompanying digital content.
9. A computer implemented method for providing video accompanying digital content on a display of a mobile device, the method comprising: displaying a video stream on the mobile device display in a two-dimensional display format; and responsive to determining an instruction for the video accompanying digital content, causing the display of the mobile device to transition from the two-dimensional display format to a three-dimensional display format, the transition step comprising: rendering the video stream and video accompanying digital content as separate objects within a three-dimensional virtual space such that the video accompanying digital content display object is displayed in a different spatial location to the video stream object thereby ensuring that the video stream displayed by a corresponding object is unobstructed by the video accompanying digital content.

10. A computer-implemented method in accordance with claim 9, wherein, when in the three-dimensional display format, the three-dimensional virtual space can be navigated by a user of the device to view a desired one or more of the rendered separate objects, the navigation affected by movement of the device in real space.
10. The method of claim 9, wherein, when in the three-dimensional display format, the three-dimensional virtual space can be navigated by a user of the mobile device to view a desired one or more of rendered objects, the navigation affected by movement of the mobile device in real space.

11. A computer-implemented method in accordance with claim 9, wherein the rendered separate objects are spatially anchored within the three-dimensional virtual space.
11. The method of claim 9, wherein rendered objects are spatially anchored within the three-dimensional virtual space.

12. A computer-implemented method in accordance with claim 11, wherein, when in the two-dimensional display format, the video stream is mapped and displayed in a three-dimensional image plane that is sized and aligned to an aspect ratio and local orientation of the display of the device.
12. The method of claim 11, wherein, when in the two-dimensional display format, the video stream is mapped and displayed in a three-dimensional image plane that is sized and aligned to an aspect ratio and local orientation of the display of the mobile device.

13. A computer-implemented method in accordance with claim 12, wherein the transition step comprises transforming the three-dimensional image plane.
13. The method of claim 12, wherein the step of transitioning comprises transforming the three-dimensional image plane.

14. A computer-implemented method in accordance with claim 13, wherein the three-dimensional image plane is attached to the device’s local camera and wherein the transition step further comprises changing a coordinate space from a local camera coordinate system to a virtual space coordinate system while retaining the transforming of the three-dimensional image plane relative to the local camera.
14. The method of claim 13, wherein the image plane is attached to the mobile device's local camera and wherein the step of transitioning further comprises changing a coordinate space from a local camera coordinate system to a virtual space coordinate system while retaining the transform of the image plane relative to the local camera.

15. A computer-implemented method in accordance with claim 14, wherein, when in the three-dimensional display format, the three-dimensional image plane interpolates over time from original transform to anchored virtual space transform.
15. The method of claim 14, wherein, when in the three-dimensional format, the image plane interpolates over time from original transform to anchored virtual space transform.

16. A computer-implemented method in accordance with claim 12, wherein, responsive to determining an instruction for returning to the two-dimensional display format, the method further comprises hiding the three-dimensional virtual space and re-snapping the three-dimensional image plane to the display of the device for full screen viewing.
16. The method of claim 12, wherein, responsive to determining an instruction for returning to the two-dimensional format, the method further comprises hiding the three-dimensional virtual space and re-snapping the image plane to the display of the mobile device for full screen viewing.

17. A method for displaying content at a device having a display screen, the method including: configuring the device to render a three-dimensional virtual space; and being responsive to an input to transition in a visually seamless manner between: a first mode which includes rendering a content display object to occupy substantially all of the display screen, wherein the content display object is configured to display two-dimensional content; and a second mode which includes rendering a three-dimensional content display object in the three-dimensional virtual space, wherein the three-dimensional content display object displays the same two-dimensional content; such that by transitioning from the first mode to the second mode, a user is able to continue seamlessly viewing the two-dimensional content, and navigate the three-dimensional virtual space thereby to in parallel view one or more further content display objects respectively configured to display dynamic content retrieved from remote content sources.
17. A method for displaying content at a mobile device having a display screen, the method including: configuring the mobile device to render a three-dimensional virtual space; and being responsive to an input to transition in a visually seamless manner between: a first mode, which includes rendering a content display object to occupy substantially all of the display screen, wherein the content display object is configured to display two-dimensional content; and a second mode, which includes rendering a three-dimensional content display object in the three-dimensional virtual space, wherein the three-dimensional display object displays the same two-dimensional content; and such that by transitioning from the first mode to the second mode, a user is able to continue seamlessly viewing the two-dimensional content, and navigate the three-dimensional virtual space thereby to in parallel view one or more further content display objects respectively configured to display dynamic content retrieved from remote content sources.

18. A method according to claim 17, wherein, in the second mode, there are rendered a plurality of three-dimensional display objects, each configured to display two-dimensional content from respective content sources, each having a respective two-dimensional display pane faced towards a common point defined in the three-dimensional virtual space.
18. The method of claim 17, wherein in the second mode there are rendered a plurality of three-dimensional display objects, each configured to display two-dimensional content from respective content sources, each having a respective two-dimensional display pane faced toward a common point defined in the three dimensional space.

19. A method according to claim 18, wherein the plurality of three-dimensional display objects includes at least one object that displays streaming video data, and one object that displays web page content.
19. The method of claim 17, wherein the plurality of three-dimensional display include at least one object that displays streaming video data, and one object that displays web page content.

20. A device configured to display content in a dual-mode format including: a first mode in which a content display object is displayed in a two-dimensional format; and a second mode in which the same specified content is displayed in a three-dimensional format alongside additional discrete content display objects, such that a user is enabled to navigate between the same specified content and the additional discrete content display objects.
20. The method of claim 17, wherein the three-dimensional space is user navigable via motion of the mobile device.




Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being rejected by anticipated by Wada (US 20190213799). 
Regarding claim 20, Wada discloses wherein a device configured to display content in a dual-mode format including:
a first mode in which a content display object is displayed in a two-dimensional format; and a second mode in which the same specified content is displayed in a three-dimensional format alongside additional discrete content display objects, such that a user is enabled to navigate between the same specified content and the additional discrete content display objects (to attain the object, the present invention provides a design assistance method including: a step of acquiring three-dimensional data of an item group including a plurality of items; a step of generating two-dimensional display data including two-dimensional display representing an appearance of the item group and specification information of at least one of the plurality of items in one observation direction in the three-dimensional data; and a step of determining a display mode of the specification information of each of the plurality of items in the two-dimensional display based on a shape of each of the plurality of items as well as relative positions and relative orientations between the plurality of items as viewed in the one observation direction, paragraph 0023).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174